Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Billy Cogdill appeals the district court’s order granting summary judgment in favor of the Appellee on Cogdill’s claim for recovery under an accidental death insurance policy. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cogdill v. American Gen. Assurance Co., 2009 WL 3261556 (D.S.C. Oct. 8, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.